DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claim 8) in the reply filed on 7/21/2022 is acknowledged. 
The traversal is on the ground(s) that the species are not mutually exclusive and that the Examiner’s reasons for burden are incorrect. This is found persuasive because the Oda reference discloses a sheath that contracts, melts, and shrinks.
The restriction requirement as set forth in the Office action mailed on 5/31/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contracting of the sheath and displacement of the liquid fusible conductor (claims 1-25), specifically the melting and contracting of the sheath and displacement of the liquid conductor (claim 9), and the limitations of claims 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-10, 16-17, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 4459464 A).
As to claim 1, Oda discloses: An apparatus (Fig. 4-5) comprising: 
a fusible conductor 12 comprising a first end and a second end; and 
a sheath 13 surrounding the fusible conductor between the first end and the second end, 
wherein in response to a rise in temperature of the apparatus: the fusible conductor is configured to melt into a liquid (col. 4, lines 24-36), and the sheath is configured to contract (shrinks and melts; col. 4, lines 24-36), thereby displacing the liquid (at least the central portion of the liquid has been displaced, as sheath 13 wraps around the ends).
As to claim 2, Oda discloses: wherein the sheath does not extend to at least one of the first end and the second end (see Fig. 4, also Fig. 2), thereby providing a path for the liquid to exit from the sheath (can exit at the ends 12a, 12b).
As to claim 5, Oda discloses: wherein the fusible conductor comprises a metal alloy (col. 3, lines 19-26).
As to claim 8, Oda discloses: wherein, to contract in response to the rise in the temperature of the apparatus, the sheath is configured to melt (shrinks and melts; col. 4, lines 24-36).
As to claim 9, Oda discloses: wherein, to contract in response to the rise in the temperature of the apparatus, the sheath is configured to shrink (shrinks and melts; col. 4, lines 24-36).
As to claim 10, Oda discloses: further comprising a connector 14 (connects between 5b and 7a; see Fig. 1-3), wherein the fusible conductor 12 and the sheath 13 are comprised in the connector.
As to claim 16, Oda discloses: wherein the sheath is configured to contract when above a contraction temperature. the fusible conductor is configured to melt when above the melting point temperature, and the contraction temperature is less than the melting point temperature (the sheath shrinks and melts before the fusible conductor melts; col. 4, lines 24-36).
As to claim 17, Oda discloses: wherein the contraction temperature is 20°C less than the melting point temperature (at least 20° C less, melting temperature of the sheath is preferably 30° C less than the melting point temperature of the fuse; col. 3, lines 19-26).
As to claim 25, Oda discloses: An apparatus (Fig. 4-5) comprising: 
a fusible conductor 12 comprising a first end and a second end, wherein the fusible conductor is configured to melt into a liquid (col. 4, lines 24-36) when above a melting point temperature; and 
a sheath 13 surrounding the fusible conductor between the first end and the second end, wherein the sheath is configured to contract (shrinks and melts; col. 4, lines 24-36) when above a contraction temperature; 
wherein in response to a rise in temperature of the apparatus: 
the fusible conductor is configured to exceed the melting point temperature and melt into the liquid, and the sheath is configured to exceed the contraction temperature and contract, thereby displacing the liquid (at least the central portion of the liquid has been displaced, as sheath 13 wraps around the ends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Baumbach (US 3377448 A).
As to claim 3, Oda does not explicitly disclose:
wherein the fusible conductor comprises a hollow tube extending between the first end and the second end.
However, Baumbach discloses:
wherein the fusible conductor 10 (Fig. 2-7) comprises a hollow tube 10a extending between the first end and the second end;
in order to provide a rosin flux core 10b (col. 3, lines 28-30).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Baumbach, e.g., providing:
wherein the fusible conductor comprises a hollow tube extending between the first end and the second end;
in order to provide a rosin flux core.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Oda in view of Baumbach above discloses:
further comprising a non-conducting substrate 10b (rosin flux core; col. 3, lines 28-30; Baumbach) in the hollow tube.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Wang (US 20090009281 A1).
As to claim 6, Oda does not explicitly disclose:
further comprising low surface contact resistance material attached to the first end and the second end of the fusible conductor.
However, Wang suggests providing:
further comprising low surface contact resistance material 120 (Fig. 1; par. 0022, 0027) attached to the first end and the second end of the fusible conductor 130;
in order to provide low resistance terminals (par. 0022, 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Wang, e.g., providing:
further comprising low surface contact resistance material attached to the first end and the second end of the fusible conductor;
in order to provide low resistance terminals.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Oda in view of Wang above discloses:
wherein the low surface contact resistance material comprises copper (par. 0022, 0025; Wang).

Claim(s) 11, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Spalding (US 20120068810 A1).
As to claim 11, Oda does not explicitly disclose:
a washer within the connector.
However, Spalding suggests:
a washer 138 within the connector (fuse 100 connects parts of a circuit);
in order to prevent arcing or burn through of a fuse housing/fuse cap (par. 0025, 0026).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Spalding, e.g., providing:
a washer within the connector;
in order to prevent arcing or burn through of a fuse housing/fuse cap or at the first and second ends.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 13, the obvious modification of Oda in view of Spalding above discloses:
wherein the washer comprises silicon (par. 0026).
As to claim 24, Oda does not explicitly disclose: wherein a temperature of the fusible conductor is configured to increase above a melting point in response to an over-current condition or an arcing condition of the apparatus.
However, Spalding suggests using fuses to protect electrical circuits from damage due to overcurrents (par. 0002).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Spalding, e.g., providing:
wherein a temperature of the fusible conductor is configured to increase above a melting point in response to an over-current condition or an arcing condition of the apparatus;
in order to provide overcurrent protection to prevent costly damage to electrical circuits.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) in view of Spalding (US 20120068810 A1) as applied to claim 11 above, and further in view of Schlaak (US 20180061607 A1).
As to claim 12, the obvious modification of Oda in view of Spalding above does not explicitly disclose:
wherein the washer substantially fills a space between the sheath and at least one wall of the connector.
However, Schlaak suggests providing:
wherein the washer 225 (Fig. 2A) substantially fills a space between the fusible conductor 220 and at least one wall 205 of the connector;
in order to secure the fusible conductor in place and hold the fusible conductor in tension (par. 0025).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda in view of Spalding as suggested by Schlaak, e.g., providing:
wherein the washer substantially fills a space between the sheath and at least one wall of the connector;
in order to secure the fusible conductor and sheath in place and hold the fusible conductor and sheath in tension.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Smith (US 20180164364 A1).
As to claim 14, Oda does not explicitly disclose:
wherein the fusible alloy conductor has a resistance of less than 4000 µΩ between the first end and the second end.
However, Smith suggests providing a fuse with a resistance less than .22 milliohms, in order to provide a low resistance fuse that is not degraded (par. 0018).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Smith, e.g., providing:
wherein the fusible alloy conductor has a resistance of less than 4000 µΩ between the first end and the second end;
in order to provide a low resistance fuse that is not degraded.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Mansfield (US 3201646 A).
As to claim 15, Oda does not explicitly disclose:
wherein the fusible alloy conductor has a melting point temperature between 50°C - 300°C.
However, Mansfield suggests providing:
wherein the fusible alloy conductor has a melting point temperature between 50°C - 300°C (121° C; col. 3, lines 27-30; see also Table 1 in col. 4);
in order to provide the desired triggering temperature for the fuse (col. 3, lines 44-46).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Mansfield, e.g., providing:
wherein the fusible alloy conductor has a melting point temperature between 50°C - 300°C;
in order to provide the desired triggering temperature for the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Milanczak (US 20020114117 A1).
As to claim 18, Oda does not explicitly disclose:
an alarm circuit configured to provide a notification based on the displacing of the liquid.
However, Milanczak discloses providing an alarm circuit configured to provide a notification (alarm signal) based on the protection fuse failure (par. 0043-0045, claim 3).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Milanczak, e.g., providing:
an alarm circuit configured to provide a notification based on the displacing of the liquid;
in order to provide an alarm when the fuse fails.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 19, the obvious modification of Oda in view of Milanczak above discloses:
wherein the alarm circuit is disposed in parallel to a circuit comprising the fusible alloy conductor (par. 0043-0045, claim 3; Milanczak).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) in view of Milanczak (US 20020114117 A1) as applied to claim 18 above, and further in view of Walter (US 4321461 A).
As to claim 20, the obvious modification of Oda in view of Milanczak above does not explicitly disclose:
wherein the alarm circuit comprises an oscillator circuit configured to create an oscillating AC current notification based on the displacing of the liquid.
However, Walter suggests providing:
wherein the alarm circuit comprises an oscillator circuit configured to create an oscillating AC current notification based on the blowing of a fuse (col. 10, lines 8-15).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda in view of Milanczak as suggested by Walter, e.g., providing:
wherein the alarm circuit comprises an oscillator circuit configured to create an oscillating AC current notification based on the displacing of the liquid;
in order to provide an alarm when the fuse blows.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) in view of Milanczak (US 20020114117 A1) as applied to claim 18 above, and further in view of Ericson (US 5398798 A).
As to claim 21, the obvious modification of Oda in view of Milanczak above does not explicitly disclose:
wherein the alarm circuit comprises an inductor circuit.
However, Ericson discloses:
wherein the alarm circuit comprises an inductor circuit 137, in order to close the alarm switch 25 (col. 9, lines 6-8).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda in view of Milanczak as suggested by Ericson, e.g., providing:
wherein the alarm circuit comprises an inductor circuit;
in order to close the alarm switch.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4459464 A) as applied to claim 1 above, and further in view of Deceglie (US 20180131322 A1).
As to claim 22, Oda does not explicitly disclose:
further comprising a photovoltaic panel or an inverter, wherein the fusible conductor is connected in series with the photovoltaic panel or the inverter.
However, Deceglie suggests:
a photovoltaic panel 12A, 12B (Fig. 2) or an inverter, wherein the fusible conductor 14 (par. 0040) is connected in series with the photovoltaic panel or the inverter;
in order to disconnect one or more of the photovoltaic panels (see par. 0038 and par. 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Deceglie, e.g., providing the fuse of Oda in a photovoltaic system:
further comprising a photovoltaic panel or an inverter, wherein the fusible conductor is connected in series with the photovoltaic panel or the inverter;
in order to disconnect one or more of the photovoltaic panels.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 23, Oda does not explicitly disclose:
further comprising a rapid shutdown device or an optimizer, wherein the fusible conductor is connected in series with the rapid shutdown device or the optimizer.
However, Deceglie suggests:
a photovoltaic panel 12A, 12B (Fig. 2) or an inverter, wherein the fusible conductor 14 (par. 0040) is connected in series with the photovoltaic panel or the inverter;
in order to disconnect one or more of the photovoltaic panels (see par. 0038 and par. 0040).
Deceglie also suggests providing a DC power optimizer (par. 0040) in series (in the place of 14 in Fig. 2) between a photovoltaic panel 12A, 12B and distribution system 18;
in order to optimize power.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Oda as suggested by Deceglie, e.g., providing the fuse of Oda in a photovoltaic system:
further comprising an optimizer, wherein the fusible conductor is connected in series with the optimizer;
 in order to disconnect one or more of the photovoltaic panels and in order to optimize power.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7439844 B2, US 20150137934 A1, US 20100109833 A1, and US 3740688 A disclose conventional fuse devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835